DETAILED ACTION
Receipt of Arguments/Remarks filed on March 4 2022 is acknowledged. Claims 7, 9, 11-12 and 16-17 were/stand cancelled. Claims 1, 4, 6, 8, 15 and 18 were amended. Claims 1-6, 8, 10, 13-15 and 18-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
	The amendments filed March 4 2022 have overcome the rejection of claims 8 and 18 under 35 USC 112b.  The amendments remove the time frame from claim 8 and non-woven form claim 18 obviating the issues.  
	The amendments filed March 4 2022 have overcome the rejection of claims 1-6, 10-12, 14 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Dumville et al. Dumville et al. does not teach a non-absorptive dressing.  Due to this amendment the rejections under 103 have been modified below to remove Dumville et al. 

New and Modified Rejections Necessitated by the Amendments 
filed March 4 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10, 13-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1 and 8 introduce new matter as the claim 1 recite the limitations: substantially non-absorptive, directing the subject or caretaker of the subject to substantially maintain the wound covered by the dressing or a similar replacement dressing for at least four weeks and claim 8 recites the limitations: directing the subject or caretaker and similar replacement dressings.  There is no support in the specification for these limitations.  While 4 weeks is taught and taught in the specification in the section discussing the suitable time frame (paragraph 0035) after which the dressing may be removed.    The limitation of:  a) a substantially non-absorptive dressing was not described in the specification as filed and b) that a similar replacement dressing is applied and such as application is under the direction of the subject or the caretaker, and a person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  There is no guidance in the specification to select a non-absorptive dressing, a similar dressing or that such time period is determined by the subject or the caretaker.  The specification (paragraph 0035) states that the time period is a) determined by wound type, b) dressing spontaneous separates or c) need for medical care of the wound and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 13-15 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially non-absorptive” in claim 1 is a relative term which renders the claim indefinite. The term “substantially non-absorptive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation substantially non-absorptive indicates that some absorption is allowed.  Since the instant specification doesn’t contemplate the dressing being non-absorptive, it is unclear how much absorption is allowed for the dressing to be considered substantially non-absorptive.  The instant specification teaches the inclusion of superabsorbent polymers (paragraph 0053) and hydrocolloid gums (paragraph 0054) which are all absorbent material.  Therefore, the metes and bounds of the term substantially non-absorptive is unclear.
The term “generally approximating” in claim 1 is a relative term which renders the claim indefinite. The term “generally approximating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is attempting to claim a moisture vapor transmission rate (MVTR) that is at the level of health skin.  However, the claim recites that the MVTR is generally approximating that of healthy skin.  This indicates that the MVTR need not be that of healthy skin but does not indicate the relative degree to which the MVTR can vary from healthy skin.  Thus, the metes and bounds of the claim are unclear.
 The term “substantially maintain” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “substantially maintain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recitation substantially maintain is in relation to the coverage of the wound by the dressing.  Neither the claims nor the specification contemplate how much of the wound needs to be covered and thus the degree of substantially maintains the wound covered by the dressing is unclear.  
	The phrase “similar replacement dressings” in claims 1 and 8 render the claims indefinite because the claim doesn’t actually disclose the elements of the recitation “similar”, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The scope of the recitation similar is unclear because it is not clear what components of the dressing are required to be present in order to be within the scope of “similar”.  
Claim 13 recites the limitation "the dressing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is an independent claim (i.e. it does not depend from another claim) and thus lacks antecedent basis support for the dressing.  The examiner believes this is a typo and claim 13 should in fact depend from claim 1.  
Claims 2-6, 10, 14-15 and 18-22 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (USPGPUB No. 20070060855, cited in the Office action mailed on October 4 2021) in view of Hanna et al. (The Journal of Food and Ankle Surgery, 1997)
Applicant Claims
The instant application claims a method for accelerating wound healing and reducing the formation of scaring as a result of a wound and a subsequent wound healing process, the method comprising applying a dressing directly on a subject's wound immediately or prior to the proliferation stage of the wound healing process, the dressing being substantially non-absorptive and comprising a flexible polymeric backing layer and a layer of medical grade pressure sensitive adhesive, wherein the backing layer and pressure sensitive adhesive together have a moisture vapor transmission rate generally approximating that of healthy skin and an oxygen permeability to provide a desired tissue oxygenation, the moisture vapor transmission rate and oxygen permeability being of sufficient levels to promote wound healing and scar reduction, and directing the subject or a caretaker of the subject to substantially maintain the wound covered by the dressing or a similar replacement dressing for at least four weeks. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Leung et al. is directed to a pressure-sensitive adhesive composition and self-adhering wound dressing.  Claimed is a pressure-sensitive adhesive composition comprising about 0.25 wt.% to about 15 wt% of a high molecular weight rubber triblock copolymer, about 35 to about 65 wt% of a superabsorbent material; 0 wt. % to about 15 wt. % of a high molecular weight diblock rubber; 0 wt. % to about 20 wt. % of an end block resin; 0 wt. % to about 40 wt. % of a diluent; 0 wt. % to about 35 wt. % of a solid tackifier; 0 wt. % to about 20 wt. % of a hydrocolloid comprising a natural product or a modified natural product; and, 0 wt. % to about 10 wt. % of a semi-solid hydrocarbon (claim 1) which are the exact same limitations as instant claim 21.  A self-adhering wound dressing comprising these same limitations is claimed (claim 19).  An article comprising a layer of the pressure-sensitive adhesive is claimed (claim 18).  The adhesive compositions are skin-friendly, possess good adhesive strength and good cohesive strength, and have gel-like properties which make them particularly adapted for use in medical environments where a dressing, bandage, ostomy pouch, continence care appliance, transdermal drug delivery patch, or similar article is intended to be adhered to skin. Moreover, the adhesive compositions are able to withstand and/or absorb external moisture so an individual can participate in physical activities where they perspire and/or even shower, without having to remove and subsequently replace the article. Further, the adhesive compositions can be formulated to be substantially free of hydrocolloids that are natural products or modified natural products, and therefore to not support microbial growth. Such adhesive compositions are generally considered to be bacteriostatic (paragraph 0016).  The self-adhering wound dressings comprising a pressure-sensitive adhesive composition, can be used in generally known wound care applications. Accordingly, the wound dressings can be used to treat a variety of conditions including but not limited to those associated with scarring, bums, abrasions, lacerations, incisions, skin grafts, dermal ulcers, rashes, animal bites, and insect bites. It is generally understood that the self-adhering wound dressing consisting essentially of a pressure-sensitive adhesive composition described herein may further include a film backing (oriented away for the wound) (paragraph 0024).  The dressing is constructed to be comfortable for the individual to wear (paragraph 0025).  The dressing is formulated to absorb light or heavy fluid exudates (depending on the specific wound and the amount of superabsorbent material in the composition) (paragraph 0026).  The adhesive may further comprise additive such as anti-oxidants (paragraph 0043).  Superabsorbent polymers include acrylic acid-vinyl alcohol copolymers (paragraph 0032).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Leung et al. teaches a wound dressing which can be applied to incisions, Leung et al. does not teach a time frame for application or application of sutures.  However, this deficiency is cured by Hanna et al.
Hanna et al. is directed to a review of wound healing and wound dressing products.  It is taught that after an injury or surgical procedure, the healing process begins.  This consists of three phases and is found in all normal wound healing. These phases are not distinct, but form a continuum of wound healing process.  The inflammatory or substrate phase begins immediately after wound and last approximately 4 days.  The proliferative or fibroblastic phase begins toward the end of the inflammatory phase and lasts as long as 3 weeks (page 2).  The final phase is called the maturation or remodeling phase and begins at approximately 21 days post-injury and continues until 1 to years after the injury (page 3, right column).  Certain local conditions favoring wound healing are established and maintained by dressings.  The dressing protects the wound site from further recontamination.  The dressing should be gas permeable allowing for the introduction of oxygen to the wound site (page 6, left column).  Transparent film dressing are made of a self-adhesive polyurethane film.  These dressing are semi-permeable, allowing gas and water vapor exchange but preventing the absorption of wound exudates (page 6, paragraph bridging the columns).  Figure 8 shows application over sutures.  Patients who have a propensity for forming hypertrophic scars or keloids present a special problem.  Silicone gel was first used to reduce burn scars (page 12, left column).  The use of a silastic gel sheeting can be placed over an existing scar or keloid and held in place with adhesive tape.  This can also be done on new surgical incisions of wounds closed by primary intention (after suture removal) in patients who are known keloid or hypertrophic scar formers.  Treatment lasts from 2 weeks to 2 months (page 13, left column).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leung et al. and Hanna et al. and apply the wound dressing of Leung et al. immediately to a surgical incision site which is sutured.  One skilled in the art in would have been motivated to apply the wound dressing of Leung et al. in this manner as Leung et al. teaches that the self-adhering wound dressings can be used in generally known wound care applications such as those associated with incisions and Hannah et al. teaches that local conditions favoring wound healing are established and maintained by dressings.  Since it is was known to apply dressings over sutures as taught by Hanna et al. this normal use of the dressing is obvious.  Regarding the claimed reduction of scarring, Hanna et al. recognizes that in patients who have a propensity for forming hypertrophic scars or keloids, the use of a dressing on new surgical incisions of wounds can be used in order to reduce scar formation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leung et al. and Hanna et al. and include antioxidants in the wound dressing.  One skilled in the art would have been motivated to include antioxidant as Leung et al. teaches such can be included.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leung et al. and Hanna et al. and utilize a vinyl-acrylic polymer in the adhesive.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught superabsorbents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed length of time, it would have been obvious to apply the dressing to the wound for the length necessary for the wound to heal.  Hanna et al. discusses the different stages of wound formation and expressly teaches 2 month (i.e. 8 weeks) application.   Thus, depending on the severity of the wound, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding the claimed moisture vapor transmission rate and oxygen permeability as well as claims 10 and 14, Leung et al. appears to suggest the same dressing as that exemplified in the instant specification (i.e. Hollister product #14803).  Hollister is the assignee of the Leung et al. invention.  It contains all the same ingredients as instant claim 21.  Thus, it would appear it would possess the same or similar permeability.  Finally, Leung et al. teaches the adhesive is bacteriostatic rending claim 14 obvious in addition to the teachings of Hanna et al. which suggest that a dressing protects the wound site from further recontamination.
	
Claims 1-6, 8 10, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Hanna et al. as applied to claims 1-6, 8, 10, 14 and 18-22 above and in further view of Bowman et al. (WO 2012030823 A1, cited in the Office action mailed on October 4 2021).

Applicant Claims
	The instant application claims the dressing contains sun and/or UV block components.
	The instant application claims the backing film comprises polyethylene woven fibers.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Leung et al. and Hanna et al. are set forth above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Leung et al. does not teach the inclusion of a UV blocking component.  While Leung et al. suggests a backing film, Leung et al. does not expressly teach the backing film comprises polyethylene woven fibers.  However, these deficiencies are cured by Bowman et al.
	Bowman et al. is directed to biodegradable terpolymers and terpolymer blends as pressure-sensitive adhesives.  Bioactive agents can be incorporated into the pressure sensitive adhesive.  These include sunscreen agents (paragraph 0073) and antioxidants (paragraph 0075).  Taught is the pressure sensitive adhesive being coated on a conformable backing materials.  These materials include woven fibers, polyethylene, etc. (paragraph 0088, 0090 and 00107).  Application to a wound is suggested (paragraph 0089).  The backings are moisture vapor permeable (paragraph 0091).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Leung et al., Hanna et al. and Bowman et al. and utilize a polyethylene woven backing.  One skilled in the art would have been motivated to utilize conventional backings for wound dressings as taught by Bowman et al.  Since the backings of Bowman et al. are utilized with pressure sensitive adhesives and the adhesive of Leung et al. is a pressure sensitive adhesive there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Leung et al., Hanna et al. and Bowman et al. and include a sunscreen agent in the adhesive.  Leung et al. suggests that bioactive can be included by suggesting the inclusion of antioxidants.  Bowman et al. teaches the inclusion of bioactives such as sunscreens and antioxidants.  Thus, the state of the art recognizes that both can be included in pressure sensitive adhesives in wound dressings.  Since sunscreen agents would be expected to protect the skin from sun damage, it would have been obvious to include such an ingredient in a dressing which is being applied to already damaged skin to protect the skin from further damage.  

Response to Arguments
Applicant’s arguments filed March 4 2022 have been fully considered but they are not persuasive. 
Applicant argues that (1) Gilman (US Patent No. 6870074, cited on PTO Form 1449) discloses the use of an adhesive backed film dressing to be applied to a scar for reducing scars and to potentially prevent further formation of scarring.  Specifically, Gilman refers to applying to the dressing about a healed wound.  It is argued that Gilman does not discuss or suggest that the dressing is applied on a wound prior to the wound being healed.  
Regarding Applicant’s first argument, Gilman is not cited in any of the rejections above.  Thus, the examiner is not required to address this reference.  Nonetheless, while Gilman does expressly teach application about a healed wound, as taught by Hanna et al. above, patients who have a propensity for forming hypertrophic scars or keloids present a special problem.  The use of a silastic gel sheeting can be placed over an existing scar or keloid and held in place with adhesive tape.  This can also be done on new surgical incisions of wounds closed by primary intention (after suture removal) in patients who are known keloid or hypertrophic scar formers.  Gilman specifically discusses the advantages of their dressing compared to silicone gel sheeting (see column 1).  Therefore, Gilman in view of Hanna would suggest application to a new surgical incision wound in patients who are known keloid or hypertrophic scar formers.  Thus, such use is obvious.  
Applicant argues that (2) Leung does not cure the deficiencies of Dumville.  It is argued that Bowman et al. does not overcome the shortcomings of Dumville or Gilman.
Regarding Applicant’s second argument, the rejection was based on Leung in view of Dumville.  Thus, Leung was the reference being modified not Dumville.  While the rejection in view of Dumville was withdrawn due to the amendments, the examiner reminds Applicant that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (emphasis added). Note: MPEP 2143.01.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616